DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 5, 2021, has been entered.

Priority
Applicants’ priority claim to provisional applications 61/541,162 and 62/011,890, and parent applications 13/632,895, 13/839,350, and 14/465,908 is acknowledged.  The current case recites that it is a continuation-in-part of the parent applications.  When Applicants file a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b).   Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  As best Examiner can determine, each of the applications from which the current case claims priority does not recite at least "an envelope … disposed around the binderless pack of glass fibers” and "a pipe having an outer surface.”  Since the aforementioned limitation directed to an "envelope” 
As set forth previously, Applicants were invited to show where each of the product claims are set forth in their entirety in the earliest applications from which the current case claims priority.  Absent a showing for each of the claims, and with the understanding that the current case is a continuation-in-part of the parent applications, the effective filing date is interpreted as only the filing date of the current case.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12-18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0266784 to Haley in view of USPN 4,671,979 to Adiletta and USPN 5,139,839 to Lim.
Regarding claims 1-10, 12-18, 21, and 22, Haley teaches fibrous material webs formed in a continuous process, wherein fibers are formed into a web of binderless glass fibers and the fibers can be mechanically entangled by needling (Haley, Abstract).  Haley teaches that the glass fibers have an average diameter of about 16-17 HT (Id., paragraph 0053).  Haley teaches that the use of relatively long and thin fibers advantageously provides a pack having better thermal and acoustic insulative performance, as well as better strength properties (Id.).  Haley teaches that the pack of glass fibers comprises 99% to 100% glass or 99% glass to 100% glass and inert components (Id., claim 6).  Haley teaches that the webs can have a thickness of about 0.1 inch to about 2.0 inches (Id., paragraphs 0070-0076).
3 to about 12 lb/ft3 (Haley, paragraphs 0072, 0073).  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Haley, and adjusting, varying and optimizing the density, such as within the claimed range, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure based on the totality of the teachings of Haley.
Haley teaches various applications for the glass webs including heating, ventilation, HVAC components, acoustic insulating panels and materials, and molded fiberglass components (Haley, paragraph 0180).  Haley does not appear to teach the claimed envelope and applications including an insulated pipe.  However, Adiletta teaches an insulating structure comprising insulating material and a chemically resistant, impermeable envelope enclosing the insulating material (Adiletta, Abstract).  Adiletta teaches that the insulating material comprises thermal/acoustical layers, wherein glass fibers are preferred (Id., column 3 lines 9-54).  Adiletta teaches that the envelope is designed to prevent absorption by the insulating material of oil fumes and contaminants, wherein the envelope also facilitates removable attachment of the structure (Id., column 5 lines 13-21).  Adiletta teaches that the envelope may be constructed from fluorocarbon or silicone rubber-coated woven fiberglass (Id., column 5 lines 22-27).  Adiletta teaches that fluorocarbon polymers and silicone rubber have greater thermal stability than polyurethane and neoprene rubber coatings (Id., column 5 lines 28-47).  Adiletta teaches that the coated woven fiberglass may be coated by dip-impregnating or the like (Id., column 5 lines 48-53).  Adiletta teaches that the insulating material may be wrapped around pipes due to increased 
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Haley, wherein the fibrous material of Haley is used in an insulating composite structure including a silicone impregnated fiberglass fabric envelope around the fibrous material for use in combination with a pipe to insulate the pipe, as taught by Adiletta, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials, wherein the addition of an envelope predictably prevents absorption by the insulating material of oil fumes and contaminants, and also facilitates removable attachment of the structure.
Regarding the claimed stitching, the prior art combination teaches an insulating material which can be used to cover a pipe, wherein the insulating material comprises an envelope surrounding fibrous material.  The prior art combination does not appear to teach the specifically claimed stitches.  However, Lim teaches a thermal insulating blanket containing insulation material such as fibre glass enclosed with a cloth, having a layer of woven metal mesh surrounding and completely enclosing the insulation material (Lim, Abstract, column 1 lines 57-68).  Lim teaches that the woven stainless steel wire mesh is woven in an interlocking loop pattern (Id., column 2 lines 1-10).  Lim teaches that to further increase the strength of the edges, the gathered or doubled over portions of the layers of cloth and mesh are stitched through with fine stainless steel wire (Id., column 2 lines 15-19).  Lim teaches that the combination of gathering and stitching at the edges reduces the movement of the layer of woven stainless steel wire mesh relative to the layer of cloth and thus reduces wear on the cloth and maintains the shape of the thermal insulation blanket (Id., column 2 lines 20-25).  Lim teaches that depending 10 shown in Figs. 1-3 does not tend to lose its shape or cause excessive wear on the underlying insulation material 12 thereby maintaining its insulating properties at a maximum (Id., column 2 lines 62-66).
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the insulating material of the prior art combination, wherein the layers are additionally stitched through the layers, as taught by Lim, motivated by the desire of forming a conventional insulating material which is secured together to predictably increase the strength of the edges, and maintain the shape of the insulating material thereby maintaining its insulating properties at a maximum.
Regarding the claimed preamble for claims 1 and 22, and the claimed pipe temperature for claim 12, Adiletta teaches a similar glass fiber insulating material including a silicone impregnated fiberglass envelope, which is wrapped around pipes (Adiletta, column 5 lines 28-53).  Adiletta teaches that the threshold heat resistance of fiberglass is limited to that of its binder resin, generally in the vicinity of 300-500°F (Id., column 1 line 63 to column 2 line 2).  Note that Haley establishes that binderglass fiberglass packs can be heated to a high temperature, such as a temperature above 700°F (Haley, paragraph 0198).  Adiletta teaches that the insulating material can be mounted on surfaces as hot as 500°F (Adiletta, column 2 lines 21-36).  Since Adiletta teaches the use of the silicone impregnated fiberglass envelope on surfaces as hot as 500°F, and specifically for use around pipes, it is reasonable for one of ordinary skill to expect that the insulating material of the prior art combination is intended to be used on pipes having a surface as hot as 500°F.  

Additionally, Applicants’ specification and claims set forth that the envelope may comprise a silicone impregnated fiberglass fabric, without any further guidance as to either the structure of the fabric or the composition of the silicone.  Therefore, Applicants’ specification appears to establish to one of ordinary skill that silicone impregnated fiberglass fabrics generally comprise the claimed properties.  The prior art already establishes that binderless glass fiber packs can be heated to temperatures above 700°F.  Since the prior art combination teaches the use of a silicone impregnated fiberglass envelope, it is reasonable for one of ordinary skill to expect that the insulating material of the prior art combination is suitable for use on a structure as claimed.
Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating material of the prior art combination, for use in insulating a structure having the claimed properties, as taught by Adiletta, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials.
Regarding the claimed properties set forth in claims 3-10, 14-18 and 22, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition 
Regarding claims 6, 21 and 22, as shown in Figures 1 and 5 of Adiletta, the envelope is disposed around or surrounds completely the insulating material wherein first and second surface contacts the surfaces of the envelope, and the envelope is closed (see additionally Adiletta, column 6 lines 11-21).

Claims 1-10, 12-18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2006/0281622 to Maricourt in view of US Pub. No. 2006/0204737 to Ziegler, Adiletta and Lim.
Regarding claims 1-10, 12-18, 21, and 22, Maricourt teaches a mineral fibre-based product and a thermal and/or acoustic insulation product based on mineral fibers obtained by internal centrifugation (Maricourt, Abstract).  Maricourt teaches that the fibers, such as glass wool (Id, paragraph 0001), have a micronaire less than or equal to 18 l/min and a thermal conductivity of at most 35 mW/m∙K (Id., Abstract, paragraph 0038). Note that a micronaire value of 18 l/min value corresponds to an average diameter of about 4 to 5µm.  Maricourt teaches that the density of the product is at least 40 kg/m3, or even equal to or greater than 80 kg/m3, in particular less than 120 kg/m3 (Id., paragraph 0029).  Maricourt does not require additional materials as set forth in claim 1 of Maricourt, and therefore, the product comprises 100% glass.
Maricourt suggests that the product may be binderless (Maricourt, claim 1), or may comprise a binder (Id., paragraph 0038), wherein the thermal and/or acoustic insulation product 
Regarding the claimed mechanical entangling by needling, Ziegler teaches a laminate comprising at least two layers of fibrous nonwoven mats in which the majority of the fibers in at least one of the mats are glass fibers, the layers being bonded together by needling (Ziegler, Abstract).  Ziegler teaches that instead of bonding fibers with a resin binder, the fibers can be bonded together by needling in a known manner (Id., paragraph 0010).  
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Maricourt, wherein the fibrous layers are bonded by needling or substituting a binder with needling, as taught by Ziegler, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure wherein the fibers are bonded by a process known in the art as being functionally equivalent and predictably suitable for acoustic and thermal insulation products.
Regarding the claimed envelope and pipe structure, Adiletta teaches an insulating structure comprising insulating material and a chemically resistant, impermeable envelope enclosing the insulating material (Adiletta, Abstract).  Adiletta teaches that the insulating material comprises thermal/acoustical layers, wherein glass fibers are preferred (Id., column 3 lines 9-54).  Adiletta teaches that the envelope is designed to prevent absorption by the insulating material of oil fumes and contaminants, wherein the envelope also facilitates removable attachment of the structure (Id., column 5 lines 13-21).  Adiletta teaches that the envelope may be constructed from fluorocarbon or silicone rubber-coated woven fiberglass (Id., column 5 lines 22-27).  Adiletta teaches that fluorocarbon polymers and silicone rubber have greater thermal stability than polyurethane and neoprene rubber coatings (Id., column 5 lines 28-47).  Adiletta 
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fibrous material of Maricourt is used in an insulating composite structure including a silicone impregnated fiberglass fabric envelope around the fibrous material for use in combination with a pipe to insulate the pipe, as taught by Adiletta, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials, wherein the addition of an envelope predictably prevents absorption by the insulating material of oil fumes and contaminants, and also facilitates removable attachment of the structure.
Regarding the claimed stitching, the prior art combination teaches an insulating material which can be used to cover a pipe, wherein the insulating material comprises an envelope surrounding fibrous material.  The prior art combination does not appear to teach the specifically claimed stitches.  However, Lim teaches a thermal insulating blanket containing insulation material such as fibre glass enclosed with a cloth, having a layer of woven metal mesh surrounding and completely enclosing the insulation material (Lim, Abstract, column 1 lines 57-68).  Lim teaches that the woven stainless steel wire mesh is woven in an interlocking loop pattern (Id., column 2 lines 1-10).  Lim teaches that to further increase the strength of the edges, the gathered or doubled over portions of the layers of cloth and mesh are stitched through with fine stainless steel wire (Id., column 2 lines 15-19).  Lim teaches that the combination of 10 shown in Figs. 1-3 does not tend to lose its shape or cause excessive wear on the underlying insulation material 12 thereby maintaining its insulating properties at a maximum (Id., column 2 lines 62-66).
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the insulating material of the prior art combination, wherein the layers are additionally stitched through the layers, as taught by Lim, motivated by the desire of forming a conventional insulating material which is secured together to predictably increase the strength of the edges, and maintain the shape of the insulating material thereby maintaining its insulating properties at a maximum.
Regarding the claimed preamble for claims 1 and 22, and the claimed pipe temperature for claim 12, Adiletta teaches a similar glass fiber insulating material including a silicone impregnated fiberglass envelope, which is wrapped around pipes (Adiletta, column 5 lines 28-53).  Adiletta teaches that the threshold heat resistance of fiberglass is limited to that of its binder resin, generally in the vicinity of 300-500°F (Id., column 1 line 63 to column 2 line 2).  Adiletta teaches that the insulating material can be mounted on surfaces as hot as 500°F (Adiletta, column 2 lines 21-36).  Since Adiletta teaches the use of the silicone impregnated fiberglass envelope on surfaces as hot as 500°F, and specifically for use around pipes, it is 
Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating material of the prior art combination, for use in combination with a pipe having the claimed properties, as taught by Adiletta, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials.
Additionally, Applicants’ specification and claims set forth that the envelope may comprise a silicone impregnated fiberglass fabric, without any further guidance as to either the structure of the fabric or the composition of the silicone.  Therefore, Applicants’ specification appears to establish to one of ordinary skill that silicone impregnated fiberglass fabrics generally comprise the claimed properties.  Since the prior art combination teaches the use of a silicone impregnated fiberglass envelope, it is reasonable for one of ordinary skill to expect that the insulating material of the prior art combination is suitable for use on a structure as claimed.
Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating material of the prior art combination, for use in insulating a structure having the claimed properties, as taught by Adiletta, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials.
Regarding claims 3, 4, 8, 9, 14, and 15, although Maricourt does not appear to teach the claimed thickness, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fiber product comprises a thickness, such as within the claimed ranges, 
Regarding the claimed properties set forth in claims 3-10 and 14-18, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition, including an overlapping and obvious density and fiber diameter, as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 6, 21 and 22, as shown in Figures 1 and 5 of Adiletta, the envelope is disposed around or surrounds completely the insulating material wherein first and second surface contacts the surfaces of the envelope, and the envelope is closed (see additionally Adiletta, column 6 lines 11-21).

Claims 3, 4, 8, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haley in view of Adiletta and Lim, as applied to claims 1-10, 12-18, 21, and 22 above, and further in view of USPN 7,993,724 to Chacko.
Regarding claims 3, 4, 8, 9, 14, and 15, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the 
Chacko establishes that needled and binderless fiberglass mats having diameters of 3.8 and 5.6 microns comprise similar thermal conductivities at similar densities, although lower fiber diameters result in better insulating performance.  Additionally, Chacko establishes predictable trends based on the fiber diameter and density.  For example, Chacko establishes that increasing the density of fiberglass mats having diameters of 3.8 micron, such as increasing the density greater than 3.38 would predictably result in a thermal conductivity less than 0.406 at 500°F.  Additionally, increasing the density of fiberglass mats having diameters of 5.6 micron, such as increasing the density greater than 3.71 would predictably result in a thermal conductivity less than 0.443 at 500°F.  
Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating .

Claims 3, 4, 8, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maricourt in view of Ziegler, Adiletta and Lim, as applied to claims 1-10, 12-18, 21, and 22 above, and further in view of USPN 7,993,724 to Chacko.
Regarding claims 3, 4, 8, 9, 14, and 15, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the insulation is suitable for use as an insulation wrap for a water heater (Id., column 3 lines 4-8).  Chacko teaches that the insulation does not include a binder as the insulation is bonded by needling (Id., column 5 lines 29-42).  Chacko teaches that the lower the average diameter of the glass fibers, the lower the thermal conductivity or k-value, and the lower the k-value at elevated temperatures for densities in the range of about 0.5 to 6 pcf (Id., column 4 lines 28-64).  Chacko shows at Table A (Id., column 4 lines 47-60) the relationship between density and k-values at 500°F for various fiber diameters, wherein the lower the thermal conductivity the better the performance of the thermal insulation (Id., column 4 lines 61-64).  

Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, and adjusting and varying the k-value and corresponding r-value, such as within the claimed ranges, as taught by Chacko, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure suitable for use on pipes, comprising a structure known in the art as predictably providing increased coherence and handling of the resulting product.



Response to Arguments
Applicants’ arguments filed January 5, 2021, have been fully considered but they are not persuasive.  Applicants argue that Adiletta teaches securing the exterior and forming a unitary structure, thereby rendering the proposed modification redundant and unnecessary.  Examiner respectfully disagrees. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—it has been held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368 (Fed. Cir. 2006); MPEP 2144. 
Although Adiletta teaches sealing the exterior of the envelope, Adiletta does not teach nor discourage one of ordinary skill from further bonding the layers together (i.e. the insulating material and the envelope).  Lim establishes a similar insulating structure where the ends are bonded to increase the strength of the edges (Lim, column 2 lines 15-19).  Lim further establishes stitching individual sections of the thermal insulation blanket to accomplish at least two purposes: to maintain the shape or prevent excessive wear on the underlying insulation material and to maintain the insulating properties at a maximum.  Additionally, one of ordinary skill would recognize that further stitching to form individual sections necessarily increases the strength and durability of the insulation material.  Applicants have not established that the teachings of the prior art are inconsistent with each other.

Applicants argue that in the Examples, the tested structures were unable to meet the criteria when heated to a temperature above 500°F. Examiner respectfully disagrees. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  Therefore, Applicants’ reliance on the Examples does not establish that the combined references fail to teach high temperature insulation.
Additionally, Adiletta teaches that the threshold heat resistance of fiberglass is limited to that of its binder resin, generally in the vicinity of 300-500°F (Adiletta, column 1 line 63 to column 2 line 2).  Note that Haley establishes that binderglass fiberglass packs can be heated to a high temperature, such as a temperature above 700°F (Haley, paragraph 0198).  Adiletta teaches that the insulating material can be mounted on surfaces as hot as 500°F (Adiletta, column 2 lines 21-36).  Therefore, the combined teachings of the prior art establishes to one of ordinary skill that glass fiber of the binderless packs and the envelope would necessarily be suitable for insulating materials, such as pipes, having temperatures above 700°F. Additionally, the prior art combination teaches that the envelope of the prior art comprises a silicone rubber impregnated glass fiber fabric, which is identical as claimed, and therefore, would be expected to have similar 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786